DETAILED ACTION
	This Office action is in response to the interview on May 24, 2022. Claims 1-3, 6-7, 9-13, 15-26, 28-29, 31-33, 37-38, 40, 47, 57-58, and 60-79 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1, 26, and 38 are allowable. Claims 1-3, 6-7, 9-13, 15-26, 28-29, 31-33, 37, 47, 57-58, 60-76, and 78, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions A-B and species I-V, as set forth in the Office action mailed on May 17, 2021, is hereby withdrawn and claims 1-3, 6-7, 9-13, 15-26, 28-29, 31-33, 37, 47, 57-58, 60-76, and 78 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Blake on June 2, 2022.
The application has been amended as follows: 
Claim 47 has been replaced with - -The rim sealing system of claim 26, wherein the rim is a bicycle rim, wherein at least a portion of the first elongated element is radially inboard of the second elongated element with the first elongated element nested in the channel, the radially outwardly facing surface of the rim strip constitutes at least a portion of a tire interface contour configured to interface with a tubeless tire.- - to overcome indefinite issues.

Allowable Subject Matter
Claims 1-3, 6-7, 9-13, 15-26, 28-29, 31-33, 37-38, 40, 47, 57-58, and 60-79 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach, disclose, or make obvious a rim sealing strip with a variable radial thickness across its lateral width to include a first lateral region having a first thickness and a second lateral region having a second thickness, wherein the first thickness is thicker than the second thickness, a radial transition step between the first lateral region and the second lateral region spaced laterally inwardly from the first lateral edge, wherein the strip is comprised of multiple laterally overlapping elongated elements to include a first and second element, wherein the second element overlaps the first in a lateral overlap region.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references disclose rim sealing strips.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY G CASTONGUAY whose telephone number is (571)272-5865. The examiner can normally be reached Mon- Fri 8:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.G.C./Examiner, Art Unit 3617                                                                                                                                                                                                        							/JASON R BELLINGER/                                                                                                     Primary Examiner, Art Unit 3617